MEMORANDUM2
Fannie Williams, Maria Gorge, and Brenda Williams appeal the district court’s order refusing to reopen the time for appeal from its order awarding attorneys’ fees to the defendants in their 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We affirm in part and dismiss in part.
The district court did not abuse its discretion by denying appellants’ motion to reopen the time for appeal pursuant to Fed. R.App. P. 4(a)(6). See Nunley v. City of Los Angeles, 52 F.3d 792, 794-95 (9th Cir.1995) (reviewing for an abuse of discretion denials of Fed. R.App. P. 4(a)(6) motions).
To the extent that appellants appeal the order awarding attorneys’ fees, we lack jurisdiction and dismiss their appeal as to this order. See Calif Med. Assoc. v. Shalala, 207 F.3d 575, 576 (9th Cir.2000) (indicating the notice of appeal from an order awarding attorneys’ fees must be filed within 30 days of entry of that order).
AFFIRMED in part and DISMISSED in part.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.